Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1 to “a surface” the claim referred to, what surface?
	With respect to claims 3, the limitation "the contact surfaces" is insufficient antecedent basis for such limitation in the claim.
With respect to claims 4, the limitation "the horizontal distance " and “the closest surface” are insufficient antecedent basis for such limitation in the claim.
	With respect to claim 5, it is unclear what is meant by “so that pressure is applied to the ball during vertical movement.”. To what pressure the claim referred to? 
	With respect to claim 10, recites the limitation "the horizontal distance " in line 1, are insufficient antecedent basis for such limitation in the claim.

	With respect to claim 7, the claim seems somewhat contradicting as it recites “toward the lower guide rails to urge the ball upward”.  How the member deflect a ball towards a lower guide (at the bottom of the device) and yet urge the ball upward? Seems impossible, or inoperative at best.
	With respect to claim 14, to what “an adaptive basketball shooting device” the claim referred to, no such device was define in the method claim; mounting what? 
	With respect to claim 15, to what “a desired position” the claim referred to? 
	With respect to claim 17, the examiner is unclear to what “user’s” actuating such steps, as the user can only operate a controller of a wheelchair and such steps are performed by the machine not by the user.
	With respect to claim 19, the examiner is unclear what is that applicant attempted to claim by such confusing language.  Is it a step to turn off the belt? What is configure to maintain the vertical position? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braden US 4,841,945 (“Braden”) in view of Doucet US 4,753,449 (“Doucet”).
	As per claim 1, Braden discloses a device (ball feeding and throwing apparatus 10)(Figs. 1-4; 3:13-4:3 and 4:34-9:12) comprising: 
	a frame (frame 24)(Figs. 1, 3 and 4; 4:34-45) 
	a conveyor system (conveying 16) configured to retrieve a ball from a surface (configure to retrieve a ball 74 from a surface of a hopper)(note Fig. 4 as the surface of the hopper is to be retrieve therefrom), and in cooperation with the frame convey the ball vertically relative to the frame (transporting, conveying means 16 configure to retrieve a ball (such as ball/s 74) from a surface of hopper 12, to be transported in a vertical direction)(Figs. 1, 2 and 4; note 4:46-5:6 and 5:24+; note 5:34-6 and 7:30 as the structure and function of the convening means 16 to vertically deliver balls) and 
	a shooter wheel system mounted on the frame and configured to receive the ball from the conveyor system and eject the ball upward from the device (ball projecting means 14 including wheels 56-58 configure to receive a ball from conveying means 16 and to eject the ball therefrom)(Fig. 1 and 5:7-22).
Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	If there is any doubt regarding such interpretation and in the hope of expedite prosecution, the examiner notes that it is well known to attached a frame to a wheelchair while playing basketball (i.e. as configure to retrieve a ball from surface while playing a basketball type game), as taught by Doucet.
	Doucet teaches mounting a frame of on a wheelchair to play a type of a basketball game (Figs. 1 and 3; 3:61-16).  
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Braden’s frame as mounting a frame of an adaptive basketball shooting device on a wheelchair as taught by Doucet for the reason that a skilled artisan would have been motivated by Doucet’s suggestions to use an exercise, recreational device that enhance the use of such device to a person of some body’s limitations (1:10-18, 1:26-41 and 2:4-26). 
	As per claim 2, with respect to wherein the conveyor system comprises lower guide rails configured to guide vertical movement of the ball within the frame, note Figs. 2-4 and 5:23-6:63, 7:31-8:15 and 8:47-9:12 as the lower bottom of the conveyers means 16 incorporates with hopper 12 holding balls to be picked-up and to be transfer A, Fig. 1). The cooperation, between the lower conveying means and the hopper’s portion (e.g. Fig. 4) to assist in deliver balls in the vertical manner construed as such lower guide rails. 
	As per claim 3, with respect to wherein the conveyor system further comprises a conveyor belt positioned opposite the lower guide rails such that the ball is interposed between a contact surface of the conveyor belt and the contact surfaces of the lower guide rails during vertical movement, the conveying means 16 includes an endless conveyer chain 26 position the opposite of the lower guide rails and with transports 98 98 (e.g. Figs. 2-4) guides balls in the vertical direction; again note Figs. 2-4 and 5:23-6:63, 7:31-8:15 and 8:47-9:12 as the structure and operation of the conveyer and the hopper holding balls therewithin (i.e. ball/s upon a surface).
	As per claim 4, although Braden is not specific regarding wherein the horizontal distance between the contact surface and the closest surface of the guide rails is from about 7.5 to 9 inches, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Braden’s device with such dimensions as claimed for the reason that a skilled artisan would have been motivated in discovering the optimum dimension to allow an optimum retrieving of a ball from a surface and 
 
	As per claim 5, with respect to wherein the contact surface of the conveyor belt is positioned relative to the contact surfaces of the lower guide rails so that pressure is applied to the ball during vertical movement, as discussed above the examiner is unclear what is applicant sought to claim.  With respect to the conveying means connecting the hoper (i.e. a surface to deliver a ball therefrom) as discussed above note Figs. 2-4 and 5:23-6:63, 7:31-8:15 and 8:47-9:12 as the lower bottom of the conveyers means 16 incorporates with hopper 12 holding balls to be picked-up and to be transfer in a vertical movement (as indicated as arrow A, Fig. 1); the conveying means 16 includes an endless conveyer chain 26 position the opposite of the lower guide rails and with transports 98 98 (e.g. Figs. 2-4). 
	As per claim 6, with respect to wherein a lowermost surface of the conveyor belt is positioned about 7.5 to 9.5 inches above a lowermost surface of the lower guide rails, as discussed above with respect to claim 4 it is not inventive to discover the optimum or workable ranges by routine experimentation and such modification to Braden would have been obvious for the same reasons. i.e. to provide the optimum dimension to deliver a ball in the optimum manner.
	As per claim 7, with respect to further comprising a member configured to deflect an upper region of the conveyor belt toward the lower guide rails to urge the ball upward into engagement with the shooter wheel system, to the best of his understating such member construed as any part, element, feature, and etc. such as element 44, element 20, chute 22, and etc. at the end of the conveying means 16 (which as discussed above the lower portion in communication with hopper 12, i.e. surface for ball/s) at 46 to receive a ball 72 thereto, to be deliver to wheel system (projection means 16) in Fig. 1 and 4:46-5:23.
	As per claim 8, with respect to wherein the frame includes a platform, construed as any beams/section (158/160), i.e. lower region or middle and upper beam/rejoins (not marked upon the drawings) as shown in Figs. 1 and 4.  
	With respect to the intended use of the device as that is configured to be attached via armrest supports of the wheelchair, as mentioned above with respect to claim 1it is noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.
	As per claim 9, with respect to wherein the shooter wheel system comprises a driven shooter wheel and a pair of opposed upper guide rails that define a shooter wheel track configured to guide release of the ball from the device, note Fig. 1 and 5:7-23 as the projecting means 16 including driven wheels 56-58 configure to receive a guided ball via chute 22 and to release the ball from the device (in a direction E).
	As per claim 10, with respect to wherein the horizontal distance between a contact surface of the shooter wheel and contact surfaces of the upper guide rails is from about 7.5 to 9 inches, as discussed above with respect to claim 4 it is not inventive to discover the optimum or workable ranges by routine experimentation and such 

	As per claim 11, with respect to wherein the upper guide rails include arcuate contact surfaces, note Fig. 1 regarding the arcuate of chute 22 (i.e. upper guide). 
	As per claim 12, with respect to further comprising a control system in electrical communication with a drive assembly for the conveyor system and a drive assembly for the shooter wheel system, note 8:8-15 ”Preferably motor 176 is a variable speed motor so that the ball feeding rate can be easily and quickly varied, at a control panel 180 attached to frame 24, according to particular practice requirements. It is also within the scope of the invention that the speed of drive motor 176 be programmable, for example, at panel 180, so as to vary the ball feeding rate as a function of time, as sometimes may be desirable.”
	As per claim 13, although Braden is not specific regarding his control means 180 wherein the control system includes a user interface configured to allow the user to actuate the conveyor system and the shooter wheel system, such modification to Braden would have been nothing more than combining prior art elements according to known methods to yield predictable results forming an enhance control means including user interface that allow easy control-communication as retrieving a ball from a surface and deliver it to a shooter wheel via conveyer system.



	 
	
	As per claim 14, Braden discloses a method (method of a ball feeding and throwing apparatus 10)(Figs. 1-4; 3:13-4:3 and 4:34-9:12 comprising: 
	mounting a frame of (mounting a frame 24 upon base/lower beams 158/160)(Figs. 1 and 4; 4:34-45); 	
	actuating a driven belt of the device to draw a ball into the frame (actuating  a transporting, conveying means 16 including an endless loop chain; configure to retrieve a ball (such as ball/s 74) from a surface of hopper 12, to be transported in a vertical direction)(Figs. 1, 2 and 4; note 4:46-5:6 and 5:24+; note 5:34-6 and 7:30 as the structure and function of the convening means 16 to vertically deliver balls);
	using the driven belt to move the ball vertically within the frame (using the transporting, conveying means 16/26 to retrieve a ball (such as ball/s 74) from a surface of hopper 12, to be transported in a vertical direction)(Figs. 1, 2 and 4; note 4:46-5:6 and 5:24+; note 5:34-6 and 7:30 as the structure and function of the convening means 16 to vertically deliver balls);  and 
	actuating a shooter wheel of the device to eject the ball from the frame (actuating a ball projecting means 14 including wheels 56-58 configure to receive a ball from conveying means 16 and to eject the ball therefrom)(Fig. 1 and 5:7-22).
	With respect to “mounting a frame of an adaptive basketball shooting device on a wheelchair” as discussed above the examiner is unclear to what “an adaptive basketball 
	To the best of his understating and in the hope of expedite prosecution the examiner notes that attaching, mounting a frame of an adaptive basketball shooting device on a wheelchair is well known as taught by Doucet (Figs. 1 and 3; 3:61-16).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Braden’s frame as mounting a frame of an adaptive basketball shooting device on a wheelchair as taught by Doucet for the reason that a skilled artisan would have been motivated by Doucet’s suggestions to use an exercise, recreational device that enhance the use of such device to a person of some body’s limitations (1:10-18, 1:26-41 and 2:4-26). 
	As per claim 15, with respect to further comprising driving the wheelchair to a desired shooting position relative to a basket, within the modified Braden by the teachings of Doucet as the device to be use in shooting basketballs it would be positioned at such desire location.
	As per claim 16, with respect to wherein using the driven belt to move the ball vertically includes feeding the ball into contact with the shooter wheel, note Figs. 2-4 and 5:23-6:63, 7:31-8:15 and 8:47-9:12 as the lower bottom of the conveyers means 16 incorporates with hopper 12 holding balls to be picked-up and to be transfer in a vertical movement (as indicated as arrow A, Fig. 1); the conveying means 16 includes an endless conveyer chain 26 position the opposite of the lower guide rails and with transports 98 98 (e.g. Figs. 2-4) as taught by Braden; also the conveyor means 16 56-58 configure to receive a guided ball via chute 22 and to release the ball from the device (in a direction E).
	As per claims 17, 18, with respect to wherein actuating the driven belt and actuating the shooter wheel are performed by a user of the wheelchair using controls on a control panel (claim 17) and wherein the controls include a switch that actuates the driven belt, a switch that actuates the shooter wheel, and a knob that allows the user to control the speed of the shooter wheel (claim 18). note 8:8-15 in conjunction to Fig. 1 (as the control 180  includes a switch/knob) ”Preferably motor 176 is a variable speed motor so that the ball feeding rate can be easily and quickly varied, at a control panel 180 attached to frame 24, according to particular practice requirements. It is also within the scope of the invention that the speed of drive motor 176 be programmable, for example, at panel 180, so as to vary the ball feeding rate as a function of time, as sometimes may be desirable.”
	As per claim 19, with respect to comprising turning the driven belt off between the steps of actuating the driven belt and actuating the shooter wheel, wherein the device is configured to maintain the vertical position of the ball when the driven belt is turned off, as discussed above the examiner is unclear what is that applicant sought to claim; to the best of his understanding note Braden’s Fig. 1 in conjunction to at least 5:23 as the device in off position, the balls 74 upon the conveyor would have remain in such vertical direction (A direction) and each supported by transporters 98 (in Fig. 1 there shown two such balls in the A vertical direction).  

	If there is any doubt regarding Braden’s wheels including inflated tires, the use of an inflated wheels to eject a ball from a machine is well known and a skilled artisan would have appreciated that within Braden’s such wheels with inflated tires (to the optimize pressure) would have been obvious as nothing more than providing a simple substitution for one known element for another.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure :note 892 form for a list of references.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                        3/7/2022   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711